Name: Commission Regulation (EEC) No 1381/93 of 4 June 1993 laying down detailed rules for applying the supplementary trade mechanism applicable to imports into Portugal of fresh fruit and vegetables and amendments to the application of Regulations concerning the supplementary trade mechanism for products processed from fruit and vegetables and of live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage and the compensation mechanism on import of fruit and vegetables originating in Portugal
 Type: Regulation
 Subject Matter: plant product;  Europe;  tariff policy;  trade policy;  agricultural activity
 Date Published: nan

 5 . 6. 93 Official Journal of the European Communities No L 136/21 COMMISSION REGULATION (EEC) No 1381/93 of 4 June 1993 laying down detailed rules for applying the supplementary trade mechanism applicable to imports into Portugal of fresh fruit and vegetables and amendments to the application of Regulations concerning the supplementary trade mechanism for products processed from fruit and vegetables and of live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage and the compensation mechanism on import of fruit and vegetables originating in Portugal been abolished ; whereas Commission Regulation (EEC) No 3820/90 of 19 December 1990 laying down detailed rules for the application of the compensation mechanism to imports of fruit and vegetables from Spain and Portu ­ gal (10) can no longer be applied ; whereas the Community offer-prices already fixed for 1993 can no longer be applied either ; Whereas the supplementary trade mechanism for live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage has been abolished as well ; Whereas it is appropriate for reasons of legal security to list all Regulations which, due to the decisions taken by the Council on 17 March 1993, have lost their legal basis and should therefore no longer be applied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees for Fruit and Vegetables, Products Processed from Fruit and Vegetables, and Live Plants, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3651 /90 of 11 December 1990 (') laying down general rules for applying the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and other Member States, as amended by Regulation (EEC) No 745/93 (2), and in particular Article 8 thereof, Whereas Council Regulation (EEC) No 742/93 of 17 March 1993 (3) has suppressed the compensation mechanism for fruit and vegetables in trade between Portugal and the other Member States ; Whereas Commission Regulation (EEC) No 574/86 (4), as last amended by Regulation (EEC) No 3296/88 (*), lays down the detailed rules for the application for the supple ­ mentary trade mechanism provided for in Council Regu ­ lation (EEC) No 569/86 (6) ; whereas the rules cover various situations, including those covered by Regulation (EEC) No 3651 /90 ; whereas Regulation (EEC) No 574/86 may accordingly be used to apply Regulation (EEC) No 3651 /90, subject to certain amendments ; Whereas the scope of the supplementary trade mecha ­ nism applicable to trade between Portugal and the other Member States has, in respect of fruit and vegetables, been substantially reduced by Council Regulation (EEC) No 743/93 Q ; whereas, according to this Regulation, the supplementary trade mechanism for products processed from fruit and vegetables as laid down in Commission Regulation (EEC) No 641 /86 (8), last amended by Regula ­ tion (EEC) No 3836/92 f), can no longer be applied ; Whereas the compensation mechanism on the importa ­ tion of fruit and vegetables originating in Portugal has HAS ADOPTED THIS REGULATION : Article 1 1 . The provisions of Regulation (EEC) No 574/86 shall apply, mutatis mutandis, to the supplementary trade mechanism provided for in Regulation (EEC) No 3651 /90, subject to the provision of paragraph 2. 2. For the purposes of applying Regulation (EEC) No 3651 /90 and Article 7 of Regulation (EEC) No 574/86, copy No 4 of the international Community transit document stamped by the office of destination , for use in accordance with the provisions of Article 3 (3) (b) of Council Regulation (EEC) No 2726/90 (") shall be considered a declaration of entry for consumption in Portugal . The provisions of the first subparagraph shall not prec ­ lude the use of simplified Community transit procedures. They may not, however, be treated as a ground for checks at the frontier. (') OJ No L 362, 27. 12. 1990, p. 24. (2) OJ No L 77, 31 . 3. 1993, p. 12. (3) OJ No L 77, 31 . 3 . 1993, p. 8 . (4) OJ No L 57, 1 . 3 . 1986, p . 1 . 0 OJ No L 293, 27. 10 . 1988, p . 7. ( «) OJ No L 55, 1 . 3 . 1986, p. 106. o OJ No L 77, 31 . 3 . 1993, p. 9 . 0 OJ No L 60, 1 . 3 . 1986, p . 34. 0 OJ No L 387, 31 . 12 . 1992, p . 62. ( I0) OJ No L 366, 29. 12. 1990, p. 43. (") OJ No L 262, 26 . 9 . 1990 , p. 1 . No L 136/22 Official Journal of the European Communities 5. 6 . 93 prices for pears applicable with regard to Spain and Portugal (4),  Regulation (EEC) No 3139/92, of 29 October 1992 fixing for the 1992/93 marketing year the Community offer prices for artichokes applicable with regard to Spain and Portugal (5),  Regulation (EEC) No 3141 /92, of 29 October 1992 fixing for the 1992/93 marketing year the Community offer prices for headed lettuce applicable with regard to Spain and Portugal (6),  Regulation (EEC) No 3403/92, of 26 November 1992 fixing for the 1992/93 marketing year the Community offer prices for sweet oranges applicable with regard to Spain and Portugal Q,  Regulation (EEC) No 289/93, of 9 February 1993 fixing for the 1993 marketing year the Community offer prices for cucumbers applicable with regard to Portugal (8). Article 2 The following Commission Regulations (EEC) are no longer applicable :  Regulation (EEC) No 641 /86, of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Acces ­ sion,  Regulation (EEC) No 643/86, of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage listed in Annex XXII to the Act of Accession ('),  Regulation (EEC) No 3820/90, of 19 December 1990 laying down detailed rules for the application of the compensation mechanism to imports of fruit and vegetables from Spain and Portugal,  Regulation (EEC) No 1412/92, of 27 May 1992 fixing for the 1992/93 marketing year the Community offer prices for lemons applicable with regard to Spain and Portugal (2),  Regulation (EEC) No 1676/92, of 29 June 1992 fixing for the 1992/93 marketing year the Community offer prices for apples applicable with regard to Spain and Portugal (3),  Regulation (EEC) No 1677/92, of 29 June 1992 fixing for the 1992/93 marketing year the Community offer Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 June 1993 . For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 176, 30. 6 . 1992, p. 13 . 0 OJ No L 313, 30. 10 . 1992, p. 31 . (6) OJ No L 313, 30. 10 . 1992, p. 35. 0 OJ No L 346, 27. 11 . 1992, p . 23 . (') OJ No L 60, 1 . 3 . 1986, p. 39. (2) OJ No L 146, 28 . 5 . 1992, p . 69 . 0 OJ No L 176, 30. 6 . 1992, p . 11 . (s) OJ No L 34, 10 . 2. 1993, p. 11 .